Citation Nr: 0611267	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-31 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation in 
the amount of $54,613.21.  

(The issues of the propriety of reduction of compensation due 
to incarceration and entitlement to recognition of the 
veteran's mother as a dependent will be addressed in a 
separate decision). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a waiver of 
overpayment of VA compensation in the amount of $54,613.21.  
He notes that his waiver has been denied on the basis that it 
was not requested within 180 days of the receipt of the 
notice of the overpayment.  The veteran maintains that he 
never received a notice, and believes that it may have been 
sent to the wrong address.  He notes that he is currently 
evaluated as 100 percent disabled due to his service 
connected post-traumatic stress disorder (PTSD), and believes 
that his disability may have rendered him incapable of 
handling his affairs.  

A filing deadline can be tolled when a veteran's mental 
illness prevents timely filing.  Barrett v. Principi, 363 
F.3d 1316 (Fed. Cir. 2004).  

The veteran was provided with a statement of the case for 
this issue in August 2004.  In the reasons for decision 
section of this Statement of the Case, it states that the 
veteran was notified by letters dated November 5, 2002, and 
November 22, 2002 of the indebtedness and his appeal and 
waiver rights.  The summary of evidence states that the 
request for a waiver of overpayment was first received from 
the veteran on May 17, 2004.  

While the November 5, 2002 letter is contained in the claims 
folder, the November 22, 2002 letter is missing.  The 
November 5, 2002 letter notified the veteran of the new rate 
of compensation payments, and that there had been an 
overpayment of benefits.  It did not notify the veteran of 
the amount of the overpayment, but said that he would be 
notified shortly and given repayment information.  This was 
presumably contained in the missing November 22, 2002 letter.  

The Board also notes that the November 5, 2002 letter was 
mailed to a Beckley, West Virginia address.  However, a 
January 2003 notice of disagreement to the reduction in 
benefits from the veteran has a Mt. Olive, West Virginia 
address.  This statement specifically references the November 
5, 2002 letter, but does not mention the November 22, 2002 
letter.  

In addition, the May 17, 2004 request for a waiver of 
overpayment described in the statement of the case is also 
missing from the claims folder.  

The decision in this case may depend on the date the veteran 
was notified of the overpayment and provided with his right 
to request a waiver, and the date that the veteran requested 
a waiver.  Therefore, it is important that these two 
documents be obtained and associated with the claims folder 
for review by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the November 22, 
2002 notification letter and the May 
17, 2004 request for a waiver of 
overpayment and associate them with the 
claims folder.  

2.  Advise the veteran to submit evidence 
showing that his mental illness prevented 
him from submitting a timely request for 
the waiver of overpayment.

3.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

